Exhibit 10.2

EXECUTION VERSION

OMNIBUS AGREEMENT

This Omnibus Agreement (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein) by and between OCI N.V., a Netherlands
public limited liability company (a Naamloze Vennootschap) (“OCI”), OCI USA
Inc., a Delaware corporation (“OCI USA”), OCI Partners LP, a Delaware limited
partnership (the “Partnership”), OCI GP LLC, a Delaware limited liability
company (the “General Partner”), and OCI Beaumont LLC, a Texas limited liability
company (the “Operating Company”).

RECITALS

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to certain
indemnification obligations of the Parties to each other.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to the
amount to be paid by the Partnership for certain services, including selling,
general and administrative services and management and operating services
relating to operating the Partnership’s business, to be performed by OCI USA and
its Affiliates (including the General Partner) for and on behalf of the
Partnership Group and with respect to the reimbursement of expenses incurred by
OCI USA and its Affiliates on behalf of the Partnership Group.

3. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article IV, with respect to the
granting of certain licenses between the Parties.

4. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article V, with respect to the
allocation among the OCI USA Group and the Partnership Group of all
responsibilities, liabilities and benefits relating to any Tax for which a
Combined Return is filed for a taxable period including or beginning on or after
the Closing Date and certain other matters.

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

Definitions

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Accounting Referee” is defined in Section 5.5.

“Affiliate” is defined in the Partnership Agreement.



--------------------------------------------------------------------------------

“Agreement” means this Omnibus Agreement, as it may be amended, modified,
supplemented or restated from time to time in accordance with the terms hereof.

“Assets” means the methanol and ammonia production facility located in
Nederland, Texas, and all related reformers, catalysts, reactors, turbines,
distillation columns, pumps, compressors, fans, heat exchangers, pipelines,
storage tanks, barge docks, vehicles, related equipment, offices, real estate,
contracts and other assets, or portions thereof, conveyed, contributed or
otherwise transferred or intended to be conveyed, contributed or otherwise
transferred pursuant to the Contribution Agreement to any Group Member, or owned
by, leased by or necessary for the operation of the business, properties or
assets of any Group Member as of the Closing Date.

“Closing Date” means October 9, 2013.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect for the taxable period in question.

“Combined Group” means a group of corporations or other entities that files a
Combined Return.

“Combined Return” means any Tax Return (other than a Tax Return for federal
income taxes) filed on a consolidated, combined (including nexus combination,
worldwide combination, domestic combination, line of business combination or any
other form of combination) or unitary basis that includes activities of any
member of the OCI USA Group and any member of the Partnership Group.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a Receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (B) has been furnished or
made known to the Receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the Receiving Party
to involve a breach of the third party’s obligations to a Party or (C) was
developed independently of information furnished or made available to the
Receiving Party as contemplated under this Agreement.

 

2



--------------------------------------------------------------------------------

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, the Operating Company and OCI USA, together with the additional
conveyance documents and instruments contemplated or referenced thereunder, as
such may be amended, supplemented or restated from time to time.

“Covered Environmental Losses” is defined in Section 2.1(a).

“Disclosing Party” is defined in Section 7.1(a).

“Environmental Deductible” is defined in Section 2.6(a).

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereinafter in effect relating to (a) pollution or protection
of human health, natural resources, wildlife and the environment or workplace
health or safety, including, without limitation, the federal Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. §§9601 et seq., the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. §§6901 et seq., the Clean Air Act, as amended, 42 U.S.C.
§§7401 et seq., the Federal Water Pollution Control Act, as amended, 33 U.S.C.
§§1251 et seq., the Toxic Substances Control Act, as amended, 15 U.S.C. §§2601
et seq., the Oil Pollution Act of 1990, 33 U.S.C. §§2701 et seq., the Safe
Drinking Water Act of 1974, as amended, 42 U.S.C. §§300f et seq., the Hazardous
Materials Transportation Act of 1994, as amended, 49 U.S.C. §§5101 et seq., and
other environmental conservation and protection laws and the Occupational Safety
and Health Act of 1970, 29 U.S.C. §§651 et seq., and the regulations promulgated
pursuant thereto, and any state or local counterparts, each as amended from time
to time and (b) the generation, manufacture, processing, distribution, use,
treatment, storage, transport or handling of any Hazardous Substances.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“Final Determination” means the final resolution of any Tax (or other matter)
for a taxable period, including related interest or penalties, that, under
applicable law, is not subject to further appeal, review or modification through
proceedings or otherwise, including (i) by the expiration of a statute of
limitations or a period for the filing of claims for refunds, amending Tax
Returns, appealing from adverse determinations or recovering any refund
(including by offset), (ii) by a decision, judgment, decree or other order by a
court of competent jurisdiction, which has become final and unappealable,
(iii) by a closing agreement, an accepted offer in compromise or a comparable
agreement under laws of the particular Tax Authority, (iv) by execution of a
form under the laws of a Tax Authority that is comparable to an Internal Revenue
Service Form 870 or 870-AD (or any successor forms thereto) (excluding, however,
with respect to a particular Tax Item for a particular taxable period any such
form that reserves (whether by

 

3



--------------------------------------------------------------------------------

its terms or by operation of law) the right of the taxpayer to file a claim for
refund and/or the right of the Tax Authority to assert a further deficiency with
respect to such Tax Item for such period) or (v) by any allowance of a refund or
credit, but only after the expiration of all periods during which such refund
may be adjusted.

“General Partner” is defined in the introductory paragraph of this Agreement.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“GP Employees” is defined in Section 6.1.

“Group Member” is defined in the Partnership Agreement.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and
including asbestos and lead-containing paints or coatings, radioactive
materials, polychlorinated biphenyls and greenhouse gases and (b) petroleum,
oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet
fuel and other refined petroleum hydrocarbons.

“Identification Deadline” means the third anniversary of the Closing Date.

“Indemnified Party” means the Party entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article II.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

“Mediation Notice” is defined in Section 7.2(b).

“OCI” is defined in the introductory paragraph of this Agreement.

“OCI Employees” is defined in Section 6.1.

 

4



--------------------------------------------------------------------------------

“OCI License” is defined in Section 4.1.

“OCI Marks” is defined in Section 4.1.

“OCI USA” is defined in the introductory paragraph of this Agreement.

“OCI USA Group” means OCI USA and each of its Subsidiaries (other than a Group
Member).

“Operating Company” is defined in the introductory paragraph of this Agreement.

“Partnership” is defined in the introductory paragraph of this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of OCI Partners LP, dated as of the Closing Date.

“Partnership Change of Control” means OCI USA ceases to control, directly or
indirectly, the general partner of the Partnership. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the general
partner of the Partnership, whether through ownership of voting securities, by
contract or otherwise.

“Partnership Group” is defined in the Partnership Agreement.

“Partnership Group Combined Tax Liability” means, with respect to any Tax, the
Partnership Group’s liability for such Tax owed with respect to a Combined
Return for a taxable period, as determined under Section 5.2(b).

“Partnership Group Deposit” is defined in Section 5.2(d).

“Partnership Group Pro Forma Combined Return” means a pro forma Combined Return
or other schedule prepared pursuant to Section 5.2.

“Party” means a signatory to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Receiving Party” is defined in Section 7.1(a).

“Representative” is defined in Section 7.1(a).

“Retained Assets” means any assets, or portions thereof, owned by any of the OCI
USA Group that were not directly or indirectly conveyed, contributed or
otherwise transferred to the Partnership Group pursuant to the Contribution
Agreement or the other documents referenced in the Contribution Agreement.

“Services” is defined in Section 3.1.

 

5



--------------------------------------------------------------------------------

“Subsidiary” is defined in the Partnership Agreement.

“Tax” or “Taxes” means all forms of taxation, whenever created or imposed, and
whether imposed by a domestic, local, municipal, governmental, state, federation
or other body, but excluding taxes imposed by the United States, and without
limiting the generality of the foregoing, shall include net income, alternative
or add-on minimum, gross income, sales, use, ad valorem, gross receipts, value
added, franchise, profits, license, transfer, recording, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profit, custom duty or other tax, governmental fee or other like assessment or
charge of any kind whatsoever, together with any related interest, penalties or
other additions to tax, or additional amounts imposed by any such Tax Authority.

“Tax Attribute” means a Tax Item of a member of the Partnership Group reflected
on a Combined Return that is comparable to one or more of the following
attributes with respect to a federal income tax consolidated tax return: a net
operating loss, a net capital loss, an unused investment credit, an unused
foreign tax credit, an excess charitable contribution, a U.S. federal minimum
tax credit or a U.S. federal general business credit (but not tax basis or
earnings and profits).

“Tax Authority” means a domestic Governmental Authority (other than the United
States) or any subdivision, agency, commission or authority thereof or any
quasi-governmental or private body having jurisdiction over the assessment,
determination, collection or imposition of any Tax (excluding the U.S. Internal
Revenue Service).

“Tax Controversy” means any audit, examination, dispute, suit, action,
litigation or other judicial or administrative proceeding initiated by OCI USA,
the General Partner or the Partnership or any Tax Authority.

“Tax Item” means any item of income, gain, loss, deduction or credit, or other
item reflected on a Tax Return or any Tax Attribute.

“Tax Party” means each member of the OCI USA Group and each Group Member.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended Tax Return, claim for refund or
declaration of estimated tax) required to be supplied to, or filed with, a Tax
Authority in connection with the determination, assessment or collection of any
Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Title V and PSD Permits” means the Title V and Prevention of Significant
Deterioration permits issued by the Texas Commission on Environmental Quality
and the U.S. Environmental Protection Agency, each as described under the
section “Business—Environmental Matters” in the Partnership’s registration
statement on Form S-1 (File No. 333-189350), as amended.

“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.

 

6



--------------------------------------------------------------------------------

1.2 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(c) A reference to any Party or Tax Party to this Agreement or another agreement
or document includes such party’s successors and assigns.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.

(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”

(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”

(g) The words “shall” and “will” have equal force and effect.

(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.

(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

(j) Any term used but not capitalized in Article V that is defined in the Code
or the Treasury Regulations thereunder or, where relevant, in applicable state
or local statutes or regulations shall, to the extent required by the context of
the provision at issue, have the meaning assigned to it in the Code, Treasury
Regulations or such state or local statute or regulation.

ARTICLE II

Indemnification

2.1 Environmental Indemnification.

(a) OCI USA shall indemnify, defend and hold harmless each Group Member from and
against any Losses suffered or incurred by such Group Member, directly or
indirectly, by reason of or arising out of:

(i) any violation of Environmental Laws;

 

7



--------------------------------------------------------------------------------

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets (including the presence of
Hazardous Substances on, under, about or migrating to or from the Assets or the
disposal or the release of Hazardous Substances generated by operation of the
Assets at non-Asset locations) including (A) the cost and expense of any
investigation, assessment, evaluation, monitoring, containment, cleanup, repair,
restoration, remediation, risk-based closure activities or other corrective
action required or necessary under Environmental Laws and (B) the cost and
expense of the preparation and implementation of any closure, remedial,
corrective action or other plans required or necessary under Environmental Laws
as in effect prior to the Closing Date; and

(iii) any environmental event, condition or matter associated with or arising
from the Retained Assets, whether occurring before, on or after the Closing Date
and whether occurring under Environmental Laws as in effect prior to, at or
after the Closing Date;

provided, however, that with respect to any violation under Section 2.1(a)(i) or
any environmental event, condition or matter included under Section 2.1(a)(ii)
that is associated with the ownership or operation of the Assets, OCI USA will
be obligated to indemnify such Group Member only to the extent that such
violation or environmental event, condition or matter (x) was caused by the
consummation of the transactions contemplated by the Contribution Agreement or
commenced, occurred or existed before the Closing Date under Environmental Laws
as in effect prior to the Closing Date and (y) OCI USA is notified in writing of
such violation or environmental event, condition or matter prior to the
Identification Deadline. Losses subject to indemnification in this
Section 2.1(a) are referred to collectively as “Covered Environmental Losses.”

(b) The Partnership shall indemnify, defend and hold harmless OCI USA from and
against any Losses suffered or incurred by any of the OCI USA Group, directly or
indirectly, by reason of or arising out of:

(i) any violation of Environmental Laws associated with or arising from the
ownership or operation of the Assets; and

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets (including the presence of
Hazardous Substances on, under, about or migrating to or from the Assets or the
disposal or the release of Hazardous Substances generated by operation of the
Assets at non-Asset locations) including (A) the cost and expense of any
investigation, assessment, evaluation, monitoring, containment, cleanup, repair,
restoration, remediation, risk-based closure activities or other corrective
action required or necessary under Environmental Laws and (B) the cost or
expense of the preparation and implementation of any closure, remedial,
corrective action or other plans required or necessary under Environmental Laws;

and regardless of whether such violation under Section 2.1(b)(i) or such
environmental event, condition or matter included under Section 2.1(b)(ii)
occurred before or after the Closing Date, in each case, to the extent that any
of the foregoing are not Covered Environmental Losses (without giving effect to
the Environmental Deductible).

 

8



--------------------------------------------------------------------------------

2.2 Employees. OCI USA shall indemnify, defend and hold harmless each Group
Member from and against any Losses suffered or incurred by such Group Member by
reason of or arising out of the transfer of any OCI Employees to OCI USA or the
transfer of any GP Employees to the General Partner as described in Section 6.1.

2.3 Right-of-Way Indemnification. OCI USA shall indemnify, defend and hold
harmless each Group Member from and against any Losses suffered or incurred by
such Group Member by reason of or arising out of (a) the failure of such Group
Member to be the owner of such valid and indefeasible easement rights or fee
ownership or leasehold interests in and to the lands on which any of the Assets
conveyed or contributed to such Group Member on the Closing Date is located as
of the Closing Date, and such failure renders such Group Member liable to a
third party or unable to use or operate the Assets in substantially the same
manner that the Assets were used and operated as of immediately prior to the
Closing Date; (b) the failure of such Group Member to have the consents,
licenses and permits necessary to allow (1) any pipeline included in the Assets
to cross the roads, waterways, railroads and other areas upon which any such
pipeline is located as of the Closing Date or (2) the transfer of any of the
Assets to the Partnership Group, in each case, where such failure renders the
Partnership Group liable to a third party or unable to use or operate the Assets
in substantially the same manner that the Assets were used and operated as of
immediately prior to the Closing Date and (c) the cost of curing any condition
set forth in Section 2.3(a) or (b) that does not allow any Asset to be operated
in accordance with prudent industry practice, in each case to the extent that
OCI USA is notified in writing of any of the foregoing prior to the
Identification Deadline.

2.4 Additional Indemnification.

(a) In addition to and not in limitation of the indemnification provided under
Section 2.1(a), Section 2.2 and Section 2.3, OCI USA shall indemnify, defend and
hold harmless each Group Member from and against any Losses suffered or incurred
by such Group Member by reason of or arising out of:

(i) (A) the consummation of the transactions contemplated by the Contribution
Agreement or (B) events and conditions associated with the ownership or
operation of the Assets and occurring before the Closing Date (other than
Covered Environmental Losses which are provided for under Section 2.1). For the
avoidance of doubt, the Parties agree that each Group Member shall be entitled
to indemnification by OCI USA under this Section 2.4(a)(i) for those litigation
matters listed on Schedule A;

(ii) events and conditions associated with the Retained Assets, whether
occurring before, on or after the Closing Date;

(iii) all federal, state and local tax liabilities attributable to the ownership
or operation of the Assets on or prior to the Closing Date, including under
Treasury Regulation Section 1.1502-6, as it may be amended (or any similar
provision of state or local law), and any such tax liabilities that may result
from the consummation of the formation transactions for the Partnership Group
and the General Partner occurring prior to the Closing Date or from the
consummation of the transactions contemplated by the Contribution Agreement; and

 

9



--------------------------------------------------------------------------------

(iv) the failure of any Group Member to have on the Closing Date any consent,
license, permit (including, without limitation, the Title V and PSD Permits) or
approval necessary to allow such Group Member to own or operate the Assets in
substantially the same manner that the Assets were owned or operated immediately
prior to the Closing Date.

(b) The Partnership shall indemnify, defend and hold harmless OCI USA from and
against any Losses suffered or incurred by any member of the OCI USA Group by
reason of or arising out of events and conditions to the extent associated with
the ownership or operation of the Assets and occurring after the Closing Date
(other than Covered Environmental Losses which are provided for under
Section 2.1(a) and Losses for which the Partnership is indemnifying OCI under
Section 2.1(b)), unless such indemnification would not be permitted by any Group
Member under the Partnership Agreement.

2.5 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article II, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement for only the payment of money shall be entered into without the
consent of the Indemnified Party unless it includes a full release of the
Indemnified Party from such claim; provided, further, that no such settlement
containing any form of injunctive or similar relief shall be entered into
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably delayed or withheld.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party with respect to all
aspects of the defense of and pursuit of any counterclaims relating to any
claims covered by the indemnification under this Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense and counterclaims, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense and
counterclaims, the making available to the Indemnifying Party of any employees
of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection

 

10



--------------------------------------------------------------------------------

therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records and other information
furnished by the Indemnified Party pursuant to this Section 2.5. The obligation
of the Indemnified Party to cooperate with the Indemnifying Party as set forth
in the immediately preceding sentence shall not be construed as imposing upon
the Indemnified Party an obligation to hire and pay for counsel in connection
with the defense of any claims and pursuit of any counterclaims with respect to
any claims covered by the indemnification set forth in this Article II;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense and
counterclaims. The Indemnifying Party agrees to keep any such counsel hired by
the Indemnified Party informed as to the status of any such defense or
counterclaim, but the Indemnifying Party shall have the right to retain sole
control over such defense and counterclaims so long as the Indemnified Party is
still seeking indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

2.6 Limitations Regarding Indemnification.

(a) With respect to Covered Environmental Losses under Section 2.1(a)(i) or
Section 2.1(a)(ii) that arise out of an event, condition or matter that is first
discovered after the Closing Date, OCI USA shall not be obligated to indemnify,
defend and hold harmless any Group Member until such time as the total aggregate
amount of Losses incurred by the Partnership Group for such Covered
Environmental Losses exceeds $250,000 (the “Environmental Deductible”), at which
time OCI USA shall be obligated to indemnify the Partnership Group for the
amount of such Covered Environmental Losses in excess of the Environmental
Deductible.

(b) For the avoidance of doubt, there is no deductible with respect to the
indemnification owed by any Indemnifying Party under any portion of this Article
II other than that described in Section 2.6(a), and there is no monetary cap on
the amount of indemnity coverage provided by any Indemnifying Party under this
Article II.

(c) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A REIMBURSEMENT FOR
ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY.

 

11



--------------------------------------------------------------------------------

ARTICLE III

Provision of Services; Reimbursement

3.1 Agreement to Provide Services. Until such time as this Agreement is
terminated as provided in Section 7.5, OCI USA hereby agrees to provide, or
cause one or more of its Affiliates to provide, the Partnership Group with such
selling, general and administrative services and management and operating
services as may be necessary to manage and operate the business and affairs of
the Partnership Group (the “Services”), including those services set forth on
Schedule B. The Services shall be consistent in nature and quality to the
services of such type previously provided by OCI USA in connection with the
management and operation of the Assets prior to the Closing Date.

3.2 Reimbursement and Allocation.

(a) Subject to and in accordance with the terms and provisions of this Article
III and such reasonable allocation and other procedures as may be agreed upon by
OCI USA and the General Partner from time to time, the Partnership hereby agrees
to reimburse OCI USA for all reasonable direct and indirect costs and expenses
incurred by OCI USA or its Affiliates (other than the Partnership Group) in
connection with the provision of the Services to the Partnership Group,
including the following:

(i) the compensation and employee benefits of employees of OCI USA or its
Affiliates (and any employment taxes related thereto), to the extent, but only
to the extent, such employees perform Services for the Partnership Group’s
benefit. With respect to employees that do not devote all of their business time
to the Partnership Group, such compensation and employee benefits shall be
allocated to the Partnership Group based on the monthly average working time
spent and number of employees devoting services to the Partnership Group
(compared to such time plus the average working time spent by each such employee
on services to OCI USA or its Affiliates (other than the Partnership Group));

(ii) any expenses incurred or payments made by OCI USA or its Affiliates on
behalf of the Partnership Group for insurance coverage with respect to the
Assets or the business of the Partnership Group;

(iii) all expenses and expenditures incurred by OCI USA or its Affiliates on
behalf of the Partnership Group as a result of the Partnership becoming and
continuing as a publicly traded entity, including, but not limited to, costs
associated with annual, quarterly or current reports, independent auditor fees,
partnership governance and compliance, registrar and transfer agent fees,
exchange listing fees, tax return and Schedule K-1 preparation and distribution,
legal fees, independent director compensation and directors and officers
liability insurance premiums; and

(iv) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by OCI USA
and its Affiliates to the Partnership Group pursuant to Section 3.1.

 

12



--------------------------------------------------------------------------------

(b) To the extent that the General Partner grants any awards under any of the
Partnership’s or the General Partner’s incentive compensation plans in effect
from time to time to any employee of OCI USA and its Affiliates, or any
directors of the General Partner, such awards shall be at the Partnership’s sole
expense.

(c) The Partnership Group will reimburse OCI USA and its Affiliates for any
costs and expenses incurred by OCI USA and its Affiliates under Section 3.1 on a
monthly basis.

ARTICLE IV

Licenses of Marks

4.1 Grant of OCI License. Upon the terms and conditions set forth in this
Article IV, OCI hereby grants and conveys to the Partnership and each of the
entities currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty­free right and license (the “OCI
License”) to use the “OCI” logo and trademark and all other trademarks and
tradenames owned by OCI (collectively, the “OCI Marks”).

4.2 Ownership and Quality of OCI Marks. The Partnership, on behalf of itself and
the other Group Members, agrees that ownership of the OCI Marks and the goodwill
relating thereto shall remain vested in OCI during the term of the OCI License
and thereafter. The Partnership agrees, and agrees to cause the other Group
Members, to the fullest extent permitted by applicable law, never to challenge,
contest or question the validity of OCI’s ownership of the OCI Marks or any
registration thereof by OCI. In connection with the use of the OCI Marks, the
Partnership and each other Group Member shall not in any manner represent that
they have any ownership in the OCI Marks or registration thereof. The
Partnership, on behalf of itself and the other Group Members, acknowledges that
the use of the OCI Marks shall not create any right, title or interest in or to
the OCI Marks, and all use of the OCI Marks by the Partnership or any other
Group Member shall inure to the benefit of OCI. The Partnership agrees, and
agrees to cause the other Group Members, to use the OCI Marks in accordance with
such quality standards established by OCI and communicated to the Partnership
Group from time to time, it being understood that the products and services
offered by the Group Members as of the Closing Date are of a quality that is
acceptable to OCI.

4.3 Termination. The OCI License shall terminate upon the termination of this
Agreement pursuant to Section 7.5.

ARTICLE V

Taxes

5.1 Preparation and Filing of Tax Returns.

(a) For periods that include the Closing Date and periods after the Closing
Date, OCI USA shall have the sole and exclusive responsibility for the
preparation and filing of and shall prepare and file all Combined Returns or
cause to be prepared and filed all Combined Returns. OCI USA shall be authorized
to take any and all action necessary or incidental to the preparation and filing
of a Combined Return, including, without limitation, (i) making elections and
adopting accounting methods, (ii) filing all extensions of time, including
extensions of time for payment of tax, (iii) filing claims for refund or credit
or (iv) giving waivers or bonds.

 

13



--------------------------------------------------------------------------------

(b) For periods that include the Closing Date and periods after the Closing
Date, the Partnership Group shall have the sole and exclusive responsibility for
the preparation and filing of and shall prepare and file, or cause to be
prepared and filed, all Tax Returns of the Group Members that are not Combined
Returns.

(c) OCI USA shall have sole discretion to include, or cause to be included, in a
Combined Return for any Tax any member of the Partnership Group for which
inclusion in such Combined Return is elective; provided, however, that the
Partnership Group Combined Tax Liability for any period shall not exceed the
aggregate of (x) each such elective Group Member’s liability for such Tax for
such period, computed as if such Group Member were not included in such Combined
Return and (y) the Partnership Group Combined Tax Liability calculated for the
Group Members for which inclusion is not elective. OCI USA shall provide pro
forma Tax Returns pursuant to Section 5.2(c) of this Agreement to support the
calculation of the amount of any decrease in the Partnership Group Combined Tax
Liability pursuant to this Section 5.1(c).

(d) References to “taxable period” for any franchise or other doing business Tax
shall mean the taxable period during which the income, operations, assets or
capital comprising the base of such Tax is measured, regardless of whether the
right to do business for another taxable period is obtained by the payment of
such franchise Tax.

5.2 Allocation of Taxes.

(a) For each Tax for each taxable period that includes or begins on or after the
Closing Date and for which a Combined Return is filed, the Group Members
included in such Combined Return shall be liable to OCI USA for an amount equal
to the Partnership Group Combined Tax Liability in respect of such Tax.

(b) With respect to each Tax for each taxable period that includes or begins on
or after the Closing Date and for which a member of the Partnership Group is
included in a Combined Return, the Partnership Group Combined Tax Liability for
such Tax for such taxable period shall be the Tax for such taxable period as
determined on a Partnership Group Pro Forma Combined Return prepared:

(i) by including only the Tax Items of the members of the Partnership Group that
are included in the Combined Return and computing the liability of the Group
Members for such Tax as if such Group Members were included in a separate
consolidated or unitary group;

(ii) except as provided in Section 5.2(b)(v) hereof, using all elections,
accounting methods and conventions appropriate for the includable Group Members
as a stand-alone taxpayer for such period;

(iii) applying the Tax rate in effect for the Combined Return of the Combined
Group for such taxable period;

(iv) assuming that the Partnership Group elects not to carry back any net
operating losses; and

 

14



--------------------------------------------------------------------------------

(v) assuming that the Partnership Group’s utilization of any Tax Attribute
carryforward or carryback is limited to the Tax Attributes of the Partnership
Group that would be available if the Partnership Group Combined Tax Liability
for each taxable period ending after the Closing Date were determined in
accordance with this Section 5.2(b).

(c) Not later than 90 days following the date on which a Combined Return is
filed with the appropriate Tax Authority, OCI USA shall prepare and deliver to
the Partnership the related Partnership Group Pro Forma Combined Return
calculating the Partnership Group Combined Tax Liability attributable to the
period covered by such filed Combined Return.

(d) OCI USA shall timely pay (or shall cause to be timely paid) any Tax
reflected on a Combined Return and hold harmless the Partnership for all
liability for such Tax. In the event OCI USA is required to make an estimated
payment or deposit of any Tax of any Combined Group which includes any member of
the Partnership Group, OCI USA shall calculate the portion, if any, of such
estimated payment or deposit attributable to the Partnership Group using a
methodology similar to that described in Section 5.2(b) (the “Partnership Group
Deposit”) and shall present such calculation to the Partnership. Within five
days thereafter, the Partnership shall pay the Partnership Group Deposit to OCI
USA. Within 30 days after delivery by OCI USA of a Partnership Group Pro Forma
Combined Return to the Partnership calculating the Partnership Group Combined
Tax Liability with respect to a Combined Return, the Partnership shall pay to
OCI USA such Partnership Group Combined Tax Liability less the amount of any
Partnership Group Deposit relating to the same Combined Return.

(e) With respect to any Combined Return for any taxable period beginning on or
after the Closing Date, in the event of a change in the treatment of any Tax
Item of any member of a Combined Group as a result of a Final Determination,
within 30 days following such Final Determination (i) OCI USA shall calculate
the change, if any, to the Partnership Group Combined Tax Liability resulting
from such change, (ii) OCI USA shall pay any decrease in the Partnership Group
Combined Tax Liability to the Partnership and (iii) the Partnership shall pay
any increase in the Partnership Group Combined Tax Liability to OCI USA.

5.3 Control of Tax Proceedings; Cooperation and Exchange of Information.

(a) Except as provided in this Section 5.3, OCI USA shall have full
responsibility and discretion in handling, settling or contesting any Tax
Controversy involving a Tax Return for which it has filing responsibility under
this Agreement as well as any Tax Controversy attributable to a Tax Return for
any taxable period ending before the Closing Date. The Partnership shall have
full responsibility and discretion in handling, settling or contesting any Tax
Controversy involving a Tax Return for which it has filing responsibility under
this Agreement. Except as otherwise provided in this Section 5.3 and
Section 5.11, any costs incurred in handling, settling or contesting any Tax
Controversy shall be borne by the Tax Party having full responsibility and
discretion thereof.

(b) Each Tax Party shall cooperate fully at such time and to the extent
reasonably requested by any other Tax Party in connection with the preparation
and filing of any Tax Return or claim for refund, or the conduct of any audit,
dispute, proceeding, suit or action concerning

 

15



--------------------------------------------------------------------------------

any issues or other matters considered in this Agreement. Such cooperation shall
include, without limitation, the following: (i) the retention and provision on
demand of Tax Returns, books, records (including those concerning ownership and
Tax basis of property which a Tax Party may possess), documentation or other
information relating to the Tax Returns, including accompanying schedules,
related workpapers and documents relating to rulings or other determinations by
Taxing Authorities, until the expiration of the applicable statute of
limitations (giving effect to any extension, waiver or mitigation thereof);
(ii) the provision of additional information, including an explanation of
material provided under clause (i) of this Section 5.3(b), to the extent such
information is necessary or reasonably helpful in connection with the foregoing;
(iii) the execution of any document that may be necessary or reasonably helpful
in connection with the filing of a Tax Return by OCI USA, the Partnership or of
their respective Subsidiaries, or in connection with any audit, dispute,
proceeding, suit or action and (iv) such Tax Party’s commercially reasonable
efforts to obtain any documentation from a Governmental Authority or a third
party that may be necessary or reasonably helpful in connection with any of the
foregoing.

(c) Each Tax Party shall make its employees and facilities available on a
reasonable and mutually convenient basis in connection with any of the foregoing
matters.

(d) If any Tax Party fails to provide any information requested pursuant to
Section 5.3 hereof within a reasonable period, as determined in good faith by
the Tax Party requesting the information, then the requesting Tax Party shall
have the right to engage a public accounting firm to gather such information,
provided that 30 days’ prior written notice is given to the unresponsive Tax
Party. If the unresponsive Tax Party fails to provide the requested information
within 30 days of receipt of such notice, then such unresponsive Tax Party shall
permit the requesting Tax Party’s public accounting firm full access to all
appropriate records or other information as reasonably necessary to comply with
this Section 5.3 and shall reimburse the requesting Tax Party or pay directly
all costs connected with the requesting Tax Party’s engagement of the public
accounting firm.

5.4 Payment Obligations.

(a) Except as otherwise provided under this Agreement, to the extent that the
payor Tax Party has a payment obligation to the payee Tax Party pursuant to this
Article V, the payee Tax Party shall provide the payor Tax Party with its
calculation of the amount of such obligation. The documentation of such
calculation shall provide sufficient detail to permit the payor Tax Party to
reasonably understand the calculation. All payment obligations shall be made to
the payee Tax Party or to the appropriate Tax Authority as specified by the
payee Tax Party within 30 days after delivery by the payee Tax Party to the
payor Tax Party of written notice of a payment obligation. Any disputes with
respect to payment obligations under this Article V shall be resolved in
accordance with Section 5.5.

(b) All actions required to be taken by any Tax Party pursuant to this Article V
shall be performed within the time prescribed for performance in this Article V,
or, if no period is prescribed, such actions shall be performed promptly.

 

16



--------------------------------------------------------------------------------

(c) Payments pursuant to this Article V that are not made within the period
prescribed therefor in this Article V shall bear interest (compounded daily)
from and including the date immediately following the last date of such period
through and including the date of payment at a rate equal to the federal
short-term rate or rates established pursuant to Section 6621 of the Code for
the period during which such payment is due but unpaid.

(d) The Tax Parties to this Article V hereby agree to retain and provide on
proper demand by any Tax Authority (subject to any applicable privileges) the
books, records, documentation and other information relating to any Tax Return
until the later of (i) the expiration of the applicable statute of limitations
(giving effect to any extension, waiver or mitigation thereof), (ii) the date
specified in an applicable records retention agreement entered into with a Tax
Authority, (iii) a Final Determination made with respect to such Tax Return and
(iv) the final resolution of any claim made under this Agreement for which such
information is relevant.

(e) Each Tax Party agrees (i) not to take any action reasonably expected to
result in a new or changed Tax Item that is detrimental to any other Tax Party
and (ii) to take any action reasonably requested by any other Tax Party that
would reasonably be expected to result in a new or changed Tax Item that
produces a benefit or avoids a detriment to such other Tax Party; provided, that
such action does not result in any additional cost not fully compensated for by
the requesting Tax Party. The Tax Parties hereby acknowledge that the preceding
sentence is not intended to limit, and therefore shall not apply to, the rights
of the Tax Parties with respect to matters otherwise covered by this Article V.

(f) Except as provided in Section 5.1(c), all payments to be made under this
Article V shall be made without setoff, counterclaim or withholding, all of
which are expressly waived by the Tax Parties to the fullest extent permitted by
applicable law.

5.5 Resolution of Tax Disputes. To the fullest extent permitted by law, any
disagreement between the Tax Parties with respect to any matter that is the
subject of Article V of this Agreement, including, without limitation, any
disagreement with respect to any calculation or other determinations by OCI USA
hereunder, which is not resolved by mutual agreement of the Tax Parties, shall
be resolved by a nationally recognized independent accounting firm chosen by and
mutually acceptable to the Tax Parties hereto (an “Accounting Referee”). Such
Accounting Referee shall be chosen by the Tax Parties within 15 business days
from the date on which one Tax Party serves written notice on another Tax Party
requesting the appointment of an Accounting Referee; provided, that such notice
specifically describes the calculations to be considered and resolved by the
Accounting Referee. In the event the Tax Parties cannot agree on the selection
of an Accounting Referee, then the Accounting Referee shall be any office or
branch of the public accounting firm of Deloitte Tax LLP. The Accounting Referee
shall resolve any such disagreements as specified in the notice within 30 days
of appointment; provided, however, that no Tax Party shall be required to
deliver any document or take any other action pursuant to this Section 5.5 if it
determines that such action would result in the waiver of any legal privilege or
any detriment to its business. To the fullest extent permitted by law, any
resolution of an issue submitted to the Accounting Referee shall be final and
binding on the Tax Parties hereto without further recourse. The Tax Parties
shall share the costs and fees of the Accounting Referee equally. In the event
of a conflict between this Section 5.5 and Section 7.2, this Section 5.5 shall
control.

 

17



--------------------------------------------------------------------------------

5.6 Required Payments. Unless otherwise provided in this Article V, any payment
of Tax required shall be due within thirty (30) days of a Final Determination of
the amount of such Tax.

5.7 Injunctions. The Tax Parties acknowledge that irreparable damage would occur
in the event that any of the provisions of this Article V were not performed in
accordance with its specific terms or were otherwise breached. To the fullest
extent permitted by applicable law, the Tax Parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of the provisions of this
Article V and to enforce specifically the terms and provisions of this Article V
in any court having jurisdiction, such remedy being in addition to any other
remedy to which they may be entitled at law or in equity.

5.8 Parties in Interest. Except as herein otherwise specifically provided,
nothing in this Article V expressed or implied is intended to confer any right
or benefit upon any person, firm or corporation other than the Tax Parties and
their respective successors and permitted assigns.

5.9 Change of Law. If, due to any change in applicable law or regulations or the
interpretation thereof by any court of law or other Governmental Authority
having jurisdiction subsequent to the date of this Agreement, performance of any
provision of this Article V or any transaction contemplated thereby shall become
impracticable or impossible, the Tax Parties hereto shall use their best efforts
to find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

5.10 Waiver. Any provision of this Article V may be waived if, and only if, such
waiver is in writing and signed, and in the case of a waiver, by the Tax Party
against whom the waiver is to be effective. No failure or delay by any Tax Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

5.11 Costs, Expenses and Attorneys’ Fees. In the event a Tax Party to this
Agreement brings an action or proceeding for the breach or enforcement of this
Article V, the prevailing party in such action, proceeding, or appeal, whether
or not such action, proceeding or appeal proceeds to final judgment, shall, to
the fullest extent permitted by law, be entitled to recover as an element of its
costs, and not as damages, such reasonable attorneys’ fees as may be awarded in
the action, proceeding or appeal in addition to whatever other relief the
prevailing party may be entitled. For purposes of this Section 5.11, the
“prevailing party” shall be the Tax Party who is entitled to recover its costs;
a Tax Party not entitled to recover its costs shall not recover attorneys’ fees.
No sum for attorneys’ fees shall be counted in calculating the amount of the
judgment for purposes of determining whether a Tax Party is entitled to recover
its costs or reasonable attorneys’ fees.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

GP Employees and OCI Employees

6.1 Transfer of GP Employees and OCI Employees. The Parties acknowledge that
certain employees (the “GP Employees”) of the Operating Company were transferred
to the General Partner on or before the Closing Date. The Parties acknowledge
that certain employees (the “OCI Employees”) of the Operating Company were
transferred to OCI USA on or before the Closing Date.

ARTICLE VII

Miscellaneous

7.1 Confidentiality.

(a) From and after the Closing Date, each Party (each, a “Receiving Party”) in
possession of another Party’s (each, a “Disclosing Party”) Confidential
Information shall (i) hold, and shall cause its Subsidiaries and Affiliates and
its and their directors, officers, employees, agents, consultants, advisors, and
other representatives (each, a “Representative” and, collectively,
“Representatives”) to hold, all Confidential Information of each Disclosing
Party in strict confidence, with at least the same degree of care that applies
to such Receiving Party’s confidential and proprietary information, (ii) not use
such Confidential Information, except as expressly permitted by such Disclosing
Party and (iii) not release or disclose such Confidential Information to any
other Person, except its Representatives or except as required by applicable
law. Each Party shall be responsible for any Losses resulting from a breach of
this Section 7.1 by any of its Representatives.

(b) Notwithstanding Section 7.1(a), if a Receiving Party becomes legally
compelled or obligated to disclose Confidential Information of a Disclosing
Party by a Governmental Authority or applicable law, or is required to disclose
such Confidential Information pursuant to the listing standards of any
applicable national securities exchange on which the Receiving Party’s
securities are listed or quoted, the Receiving Party shall promptly advise the
Disclosing Party of such requirement or obligation to disclose Confidential
Information as soon as the Receiving Party becomes aware that such a requirement
to disclose might become effective in order that, where possible, the Disclosing
Party may seek a protective order or such other remedy as the Disclosing Party
may consider appropriate in the circumstances. The Receiving Party shall
disclose only that portion of the Disclosing Party’s Confidential Information
that it is required or obligated to disclose and shall cooperate with the
Disclosing Party in allowing the Disclosing Party to obtain such protective
order or other relief.

(c) Each Party acknowledges that a Disclosing Party would not have an adequate
remedy at law for the breach by a Receiving Party of any one or more of the
covenants contained in this Section 7.1 and agrees that, in the event of such
breach, the Disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 7.1 and to enforce specifically the terms and provisions of this
Section 7.1. Notwithstanding any other provision hereof, to the extent permitted
by applicable law, the provisions of this Section 7.1 shall survive the
termination of this Agreement for a period of two years.

 

19



--------------------------------------------------------------------------------

7.2 Choice of Law; Mediation; Submission to Jurisdiction.

(a) This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S.
$100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE
UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF DELAWARE
AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS
IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF
DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO NOTIFY THE
OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.

(b) Except as otherwise provided in Article V, if the Parties cannot resolve any
dispute or claim arising under this Agreement, then no earlier than 10 days nor
more than 60 days following written notice to the other Parties, any Party may
initiate mandatory, non-binding mediation hereunder by giving a notice of
mediation (a “Mediation Notice”) to the other Parties to the dispute or claim.
In connection with any mediation pursuant to this Section 7.2, the mediator
shall be jointly appointed by the Parties to the dispute or claim and the
mediation shall be conducted in Houston, Texas unless otherwise agreed by the
Parties to the dispute or claim. All costs and expenses of the mediator
appointed pursuant to this Section 7.2 shall be shared equally by the Parties to
the dispute or claim. The then-current Model ADR Procedures for Mediation of
Business Disputes of the Center for Public Resources, Inc., either as written or
as modified by mutual agreement of the Parties to the dispute or claim, shall
govern any mediation pursuant to this Section 7.2. In the mediation, each Party
to the dispute or claim shall be represented by one or more senior
representatives who shall have authority to resolve any disputes. If a dispute
or claim has not been resolved within 30 days after the receipt of the Mediation
Notice by a Party, then any Party to the dispute or claim may refer the
resolution of the dispute or claim to litigation.

(c) Subject to Section 7.2(b), and except as otherwise provided in Article V,
each Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement, whether in tort or contract
or at law or in equity, exclusively in any federal or state courts located in
Delaware and (i) irrevocably submits to the exclusive jurisdiction of such
courts, (ii) waives any objection to laying venue in any such action or
proceeding in such courts, (iii) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over it and (iv) agrees that, to
the fullest extent permitted by law, service of process upon it may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address specified in
Section 7.3. The foregoing consents to jurisdiction and service of process shall
not, to the fullest extent permitted by applicable law, constitute general
consents to service of process in the State of Delaware for any purpose except
as provided herein and shall not be deemed to confer rights on any Person other
than the Parties.

 

20



--------------------------------------------------------------------------------

7.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
(a) e-mail, (b) United States mail, addressed to the Person to be notified,
postage prepaid and registered or certified with return receipt requested,
(c) delivering such notice in person or (d) by facsimile to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by e-mail or facsimile shall be effective upon actual receipt if
received during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below or at
such other address as such Party may stipulate to the other Parties in the
manner provided in this Section 7.3.

If to OCI:

OCI N.V.

c/o OCI USA Inc.

660 Madison Avenue

New York, New York 10065

Attn: Kevin Struve

Facsimile: (646) 589-6181

E-mail: kstruve@orascomci.co.uk

If to OCI USA:

OCI USA Inc.

660 Madison Avenue

New York, New York 10065

Attn: Kevin Struve, President

Facsimile: (646) 589-6181

E-mail: kstruve@orascomci.co.uk

If to the General Partner or any Group Member:

OCI Partners LP

c/o OCI GP LLC, its general partner

P.O. Box 1647 (mailing address)

5470 N. Twin City Highway (physical address)

Nederland, Texas 77627

Attn: Frank Bakker, President and Chief Executive Officer

Facsimile: (832) 747-9966

E-mail: frank.bakker@ocibeaumont.com

7.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

7.5 Termination of Agreement. This Agreement, other than the provisions set
forth in Article II hereof, may be terminated (a) by the written agreement of
all of the Parties or (b) by

 

21



--------------------------------------------------------------------------------

OCI or the Partnership immediately upon a Partnership Change of Control by
written notice given to the other Parties to this Agreement. For the avoidance
of doubt, the Parties’ indemnification obligations under Article II shall, to
the fullest extent permitted by law, survive the termination of this Agreement
in accordance with their respective terms.

7.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

7.7 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the General Partner and the Partnership Group may make a
collateral assignment of this Agreement solely to secure financing for the
Partnership Group.

7.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

7.9 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a Governmental Authority of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

7.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party hereto agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

7.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

[Remainder of page intentionally left blank.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

OCI N.V. By:   /s/ Nassef Sawiris   Name: Nassef Sawiris   Title: Chief
Executive Officer OCI USA Inc. By:   /s/ Kevin Struve   Name: Kevin Struve  
Title: President OCI Partners LP By:   OCI GP LLC, its general partner By:   /s/
Frank Bakker   Name: Frank Bakker   Title: President and Chief Executive Officer
OCI GP LLC By:   /s/ Frank Bakker   Name: Frank Bakker   Title: President and
Chief Executive Officer OCI Beaumont LLC By:   /s/ Frank Bakker   Name: Frank
Bakker   Title: President and Chief Executive Officer

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

Schedule A

Pre-Closing Litigation

 

Matter Name

  

Matter Type

   Party    Matter
Description    Case/Docket #    Court/Agency    State Robert H. Boulden v.
Albiorix, Inc. et al.    Litigation    OCI USA Inc.    Breach of contract,
among others    C.A. No. 7051-VCN    Court of Chancery    DE

 

Schedule A-1



--------------------------------------------------------------------------------

Schedule B

Non-Exclusive List of Services

Pursuant to Section 3.1

 

(1) Management services of OCI USA and its Affiliates (other than the General
Partner) provided by employees who devote less than 50% of their business time
to the business and affairs of the Partnership. This cost includes OCI-stock
based compensation expense.

 

(2) Financial and administrative services (including treasury, accounting and
internal audit)

 

(3) Information technology services

 

(4) Legal services

 

(5) Health, environmental, safety and security services (including third party
security services)

 

(6) Human resources services

 

(7) Tax and payroll services

 

(8) Procurement services

 

(9) Real property/land

 

(10) Investor relations

 

(11) Governmental relations, governmental compliance and public affairs services

 

(12) Analytical services

 

(13) Business development services

 

(14) Risk management

 

Schedule B-1